DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 15, 2021 has been entered. The claims pending in this application are claims 35-40 wherein claim 39 has been withdrawn due to the restriction requirement mailed on December 30, 2019. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on December 15, 2021. Claims 35-38 and 40 will be examined. 

Claim Objections
Claim 35 is objected to because of the following informalities: (1) “genomic nucleic acids from at least two sources” in step i) should be “the genomic nucleic acids from the at least two sources”; (2) “each double stranded nucleic acid” in step i) should be “each of the double stranded nucleic acid templates”; and (3) “the double stranded template” in “wherein” phrase should be “the double stranded nucleic acid template”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is rejected as vague and indefinite in view of step (a).  Since a “wherein” phrase is used to define a word or phrase which appears before the “wherein” phrase, the first part of step (a) does not require that each of the template nucleic acid molecules comprises a region of recognizable artificial nucleic acid sequence, it is unclear why each of the template nucleic acid molecules can comprise a region of recognizable artificial nucleic acid sequence between the double stranded template and one of the chemically synthesized DNA hairpin loops in the “wherein” phrase of step (a). In other word, although steps ii) and iii) require ligating a first chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 3’ end of the first strand to the 5’ end of the second strand and ligating a second chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 5’ end of the first strand to the 3 ' end of the second strand, without mentioning a region of recognizable artificial nucleic acid sequence in steps ii) and iii), 
it is unclear why a region of recognizable artificial nucleic acid sequence can be inserted between the double stranded template and one of the chemically synthesized DNA hairpin loops in each of the double stranded nucleic acid template. Please clarify. 
Response to Arguments
In page 8,  last paragraph bridging to page 9, second paragraph of applicant’s remarks, applicant argues that “[T]he Office Action also alleges that it is unclear why each of the template nucleic acid molecules can comprise a region of recognizable artificial nucleic acid sequence 
The above arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “placement of artificial recognizable sequences (e.g., barcodes or ‘batch stamps’) on nucleic acid molecules was well-known and understood at the time of the claimed invention”, since a “wherein” phrase is used to define a word or phrase which appears before the “wherein” phrase, the first part of step (a) does not require that each of the template nucleic acid molecules comprises a region of recognizable artificial nucleic acid sequence, it is unclear why each of the template nucleic acid molecules can comprise a region of recognizable artificial nucleic acid sequence between the double stranded template and one of the chemically synthesized DNA hairpin loops in the “wherein” phrase of step (a). In other word, although steps ii) and iii) require ligating a first chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 3’ end of the first strand to the 5’ end of the second strand and ligating a second chemically synthesized DNA hairpin loop to each of the double stranded nucleic acid templates to covalently link the 5’ end of the first strand to the 3 ' end of the second strand, without 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travers et al., (US 2009/0298075 A1, priority date: March 28, 2008).
The rejection has been made in view of ambiguity of claim 35 (see above rejection under 35 USC 112 (b))
et al., teach that “[P]rior to immobilization on a ZMW array chip, 60 nM SMRTbell.TM. DNA Library was incubated at 37° C. for 1 hour with 10 nM modified Phi29 DNA polymerase (N62D, E375Y, K512Y, T368F) (see, e.g., U.S. Patent Application No. 61/072,645, filed Mar. 31, 2008, and incorporated herein by reference in its entirety for all purposes) bearing a biotinylation fusion protein tag, in the following buffer composition: 50 mM MOPS, pH 7.5, 75 mM Potassium Acetate, 0.05% Tween-20, 5 mM DTT, 500 nM ALEXA568-O-dG6P, 500 nM ALEXA555-O-dT6P, 500 nM ALEXA647-O-dA6P, 500 nM Cy5.5-O-dC6P, 1 mM Calcium Chloride. Just prior to immobilization, the mixture was diluted 10-fold in the same buffer composition and 8 µl was loaded onto the ZMW chip having surface immobilized streptavidin. The immobilization was carried out at room temperature for one hour. Prior to sequencing, the immobilization mixture was removed from the ZMW chip. The chip was washed 5 times with 8 µl of the following buffer: 50 mM ACES pH 7.1, 120 mM Potassium Acetate, 0.1 mM Calcium Chloride, 120 mM DTT. After these wash steps, 2 additional washes were performed with the following composition: 50 mM ACES pH 7.1, 120 mM Potassium Acetate, 0.1 mM Calcium Chloride, 250 nM ALEXA568-O-dG6P, 250nM ALEXA555-O-dT6P, 250 nM ALEXA647-O-dA6P, 750 nM Cy5.5-O-dC6P, and 120 nM DTT. After the washes 4 µl of this nucleotide mix was left on the chip and the chip was placed in sequencing system as previously described. The reaction was initiated in real time as previously described by the addition of MnOAc to a final concentration of 0.5 mM. Three 9 minute movies were taken for each ZMW chip for generating sequencing data as previously described. The sequenced fragments were aligned to the K12 MG1665 reference sequence” (see paragraph [00046]) and U.S. Patent Application No. 61/072,645 teaches that the first hairpin or the second hairpin or tag “can comprise or encode more or more ligand, fluorescent label, blocking group, et al., disclose a method of obtaining a single molecule consensus sequence comprising: (a) preparing the plurality of template nucleic acid molecules from genomic nucleic acids from at least two sources (ie., from different samples), comprising: i) providing double stranded nucleic acid templates from the genomic nucleic acids from the at least two sources, wherein each of the double stranded nucleic acid templates comprises a first strand having a 3’ end and a 5’ end and a second strand complementary to the first strand and having a 3’ end and a 5’ end; ii) ligating a first chemically synthesized DNA hairpin loop (eg., a first hairpin adapter) to each of the double stranded nucleic acid templates to covalently link the 3’ end of the first strand to the 5’ end of the second strand; iii) ligating a second chemically synthesized DNA hairpin loop (eg., a second hairpin adapter) to each of the double stranded nucleic acid templates to covalently link the 5’ end of the first strand to the 3’ end of the second strand, wherein each of the template nucleic acid molecules comprises a region of recognizable artificial nucleic acid sequence (eg., sequence markers like a barcode to indicate the origin of a given template sample) between the double stranded template and one of the chemically synthesized DNA hairpin loops, and (iii) pooling the prepared template nucleic acid molecules from the at least two sources of (a) together (ie., the different sample are then pooled for sequencing in a unified sequencing reaction, see paragraph [0102]) to produce unamplified pooled template nucleic acid molecules; purifying the pooled unamplified template nucleic acid molecules (ie., a pooled sample) by binding of either the first hairpin loop or the second hairpin loop to a surface (eg., by binding biotin on the first hairpin 
Travers et al., do not disclose to identify the genomic nucleic acid source of each of the template nucleic acid molecules using the sequence data of the region of recognizable artificial nucleic acid sequences of each of the template nucleic acid molecules as recited in claim 35. 
prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 35 by identifying the genomic nucleic acid source of each of the template nucleic acid molecules using the sequence data of the region of recognizable artificial nucleic acid sequences of each of the template nucleic acid molecules in view of the prior art of Travers et al.. One having ordinary skill in the art would have been motivated to do so because Travers et al., have shown that “the connecting or linking oligonucleotide may be selected or generated to include sequence with identifiable sequence characteristics to facilitate its identification, both with respect to the contiguous template sequence with which it is associated, and also with respect to other template sequences that may exist in the same sample mixture. In particular, one can utilize connecting oligonucleotides in the template constructs that include sequence markers like a barcode, to indicate the origin of a given template sample. Different template samples including distinguishable connecting oligonucleotide tags could then be pooled for analysis in a single sequencing process. Sequence data derived from individual templates is then attributable to the originating sample preparation process through the identification of the connecting oligonucleotide tag” and “[T]he different samples are then pooled for sequencing in a unified sequencing reaction. As the sequencing output from each run is based upon individual molecules, the sequencing data is then parsed out according to its origin by virtue of the barcode sequence that is integrated into the template molecules. In particular, because each sequence read is derived from a single molecule, the sequence of the insert portion of the template can be unambiguously linked to the sequence of its attached adapter sequence that includes the bar code sequence within that adapter sequence. Accordingly, each template sequence is then traced back to its origin, e.g., a particular sample, patient, etc” (see paragraphs [0100] and [0102]). One et al., in order to figure out the origin of each of the template nucleic acid molecules in a pooled sample. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 15, 2022